Citation Nr: 9927226	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-12 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, to include as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul Minnesota.  In March 1997 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

The Board notes that the RO has characterized the issue on 
appeal as entitlement to service connection for a respiratory 
disorder as a result of exposure to mustard gas.  However, in 
its Statement of the Case, issued in February 1994, and 
Supplemental Statements of the Case, issued in February 1995 
and June 1999, the RO, although stating that the issue was 
entitlement to service connection, correctly discussed 
whether new and material evidence had been submitted to 
reopen the claim and provided the veteran with the relevant 
regulations.  The Board has a duty, under applicable law, to 
address the "new and material evidence" requirement.  If 
the Board finds that no new and material evidence has been 
submitted, the merits of the case may not be considered.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).


FINDINGS OF FACT

1.  In a September 1979 rating decision, service connection 
for a pulmonary disability was denied and the veteran did not 
appeal this decision.

2. The evidence added to the record since that time is either 
cumulative or duplicative of evidence previously of record or 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim for service connection for a respiratory disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1979 rating decision denied the veteran's claim 
for service connection for a pulmonary disability and the 
veteran was given notice of the decision and his appellate 
rights in October 1979.  He did not appeal that decision.

The evidence of record at the time of the September 1979 RO 
decision included VA and private treatment records dated from 
1970 to 1977 that indicated that the veteran had been treated 
at various times for asthma, emphysema, chronic obstructive 
pulmonary disease (COPD) and was hospitalized on two 
occasions for pneumonia.  A May 1970 VA hospital summary 
indicates that the veteran had a six-year history of asthma.  

The National Personnel Records Center (NPRC), in May 1979 
correspondence, reported that the veteran's service medical 
records may have been destroyed in its July 1973 fire.  
Efforts to reconstruct his service medical records were 
unsuccessful. 
An August 1979 VA examination report was also of record, 
which shows that the veteran was diagnosed with chronic 
bronchitis with several episodes of pneumonia and COPD and 
also diagnosed with bronchial asthma.

The evidence added to the record since the September 1979 
rating decision includes a copy of his September 1953 
separation examination report which shows that his sinuses, 
lungs and chest were all assessed as normal.  This 
examination report was obtained in a May 1983 NPRC attempt to 
reconstruct the veteran's service medical records, and the 
veteran's assistance was requested in the process.

Also added to the record were the veteran's statements that 
he was exposed to tear and mustard gases during his basic 
training at Fort Indiantown Gap, Pennsylvania and VA and 
private treatment records (some duplicative), dated from 1970 
to 1994, which show continued treatment for asthma and COPD.  
The veteran also submitted statements in April 1994 from his 
spouse and younger brother.  Both his spouse and brother 
stated that the veteran had continuous sinus and cold 
symptoms from the time of his discharge from service and that 
these symptoms developed into asthma in the 1960's.

Pursuant to the Board's March 1997 remand, attempts were made 
to determine whether the veteran had inservice exposure to 
mustard gas.  The Naval Research Laboratory was requested to 
research their records to determine whether the veteran's 
name appeared on any lost of individuals who were involved in 
mustard gas testing in the time period from October 1951 to 
February 1952.  In the Naval Research Laboratory's June 1997 
response it was indicated that they had no record  of the 
named veteran on file.  In the NPRC January 1999 response, it 
was stated that no personnel file was found and was an 
apparent fire loss.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Full-body exposure to 
nitrogen or mustard gas or Lewisite during active military 
service with the subsequent development of chronic 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease, is sufficient to establish service 
connection for these conditions, unless the respiratory 
disorder is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of the 
respiratory disorder.  38 C.F.R. § 3.316.

In this case, since there is a prior unappealed rating 
decision September 1979, the claim may not be reopened and 
allowed unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

As noted previously, the Naval Research Laboratory has 
indicated that they had no record of the named veteran on 
file and NPRC has indicated that the veteran's service 
personnel and medical records were destroyed in the 1973 fire 
and efforts to reconstruct those records have been 
unsuccessful.  The Court has held that, where the service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board is satisfied that the evidence of record shows that 
VA has made every effort to secure service records for the 
veteran, including contacting the veteran for more 
information.

The earliest respiratory disorder VA and private treatment 
records refer to was in 1970.  At that time, the veteran gave 
a six-year history of asthma.  

After a review of the record, the Board finds that, the 
evidence added to the record since the September 1979 rating 
decision, the subsequent treatment records, is "new" in 
that it has not previously been submitted; however, it is 
cumulative or duplicative of evidence previously of record 
regarding this claim, as it shows ongoing treatment for the 
veteran's respiratory disorders and does not etiologically 
link it to his service or any incident therein.  Moreover, 
although the veteran's statements about his alleged mustard 
gas exposure in service and the statements  from his spouse 
and brother regarding his sinus and cold symptoms since 
service are new and noncumulative, they are not "material" 
because they are not so significant by themselves or in 
connection with evidence previously assembled, that they must 
be considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The added evidence does not establish that the veteran's 
current respiratory disorder is etiologically related to 
service or any incident therein.  Although the veteran is 
competent to describe incidents and symptoms during service 
and his spouse and brother are competent to describe 
incidents and symptoms since service, lay assertions of 
medical diagnosis or causation are insufficient, by 
themselves, to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the Board 
finds that the submitted evidence is not material and the 
claim may not be reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a respiratory disorder, to 
include as a result of exposure to mustard gas.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

